Title: To James Madison from Joseph Jones, 5 February 1797
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Charlotte[s]ville 5th. Febry. 1797.
By the last mail from this place I acknowledged the rect. of your favors to the 16th. last month among them the first part of T. P’s letter to the president which had been somewhere delayed as I recd. the other part sometime before. This weeks mail altho’ it arrived on Friday evening (the usual time) has yet furnished neither letters or papers as the Young man who keeps the P. Office went from Town early the next morning and does not return untill this evening and in the morning the mail goes off again. Towards the last of the week I shall move towards Fredericksburg where your future letters will find me. I have not seen Mr. Jefferson these two weeks but shall I expect to day as I intend there to dinner. I understand he speaks of seting out for Phila. in 8 or 10 days—his trip will I hope contribute to a favourable opening of the new Admin. as I am told he and A. are on very good terms. Dawson writes me that it is said A has in great measure changed the Opinions ascribed to him in his book in defence of the American constitutions and that many assert he will shew himself an independent Republican. I wish this may turn out to be the case for if he still retains the Opinions he held when he wrote that book or when the ceremonial of the present government was established I fear there will be little change in the measures of the Executive. I sent J—— paines letter. Any thing from Monroe. He requested me to write to a Mr. Fowler of Kentuckey abt. a pat. for the Rock Castle land who was to take it out for him. I have done so several times but have heard nothing from him. I am told he is in Philaa: shod. that be the case be so kind as to mention it to him and that I wish to hear from him about the business. Monroe says he has lately paid to a Friend of Fowlers in paris 50 Crowns on acct. Fowler. Yr Friend
J. Jones
